Citation Nr: 1112272	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  07-28 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for residuals of left ear infections and, if so, whether the reopened claim may be granted.  

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for bilateral hearing loss and, if so, whether the reopened claim may be granted.  

3.  Whether new and material evidence has been submitted to reopen a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and, if so, whether the reopened claim may be granted.  

4.  Entitlement to service connection for gastrointestinal esophageal reflux disease (GERD).  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to an increased rating for service-connected right ankle degenerative joint disease (DJD).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated November 2006, August 2007, and July 2008 from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In October 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a July 2005 rating decision, the RO denied entitlement to service connection for residuals of a left ear infection and bilateral hearing loss.  The Veteran did not perfect an appeal as to that rating decision and it became final.  

2.  Since the July 2005 rating decision, evidence that is new, that relates to an unestablished fact necessary to substantiate the claims of service connection for a residuals of a left ear infection and bilateral hearing loss, that is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claims, has not been received.  

3.  In rating decisions dated October 1978, December 1988, and November 1999 (issued in December 1999), the RO denied entitlement to service connection for acquired psychiatric disorders, including a nervous disorder, PTSD, and depression.  The Veteran did not appeal those decisions, and they became final.

4.  In rating decisions dated January 1989 (issued in February 1989), January 1999, November 2001 (issued in December 2001), April 2004, and June 2005, the RO confirmed the previous denial of service connection for an acquired psychiatric disorder.  The Veteran did not appeal those decisions and they became final.  

5.  Evidence received since the last final decisions addressing service connection for acquired psychiatric disorders is new, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim, so as to permit reopening of the claim.

6.  The competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has GERD that is due to any incident or event in active military service.  

7.  Prior to March 2009, the preponderance of the competent, credible, and probative evidence reflects that the Veteran's service-connected right ankle DJD was manifested by no more than mild limitation of motion, with no evidence of painful motion.  Additional functional impairment due to flare-ups of pain, incoordination, fatigability, or weakness was not demonstrated to any significant degree.

8.  From March 2009, the preponderance of the competent, credible, and probative evidence reflects that the Veteran's service-connected right ankle DJD is manifested by no more than marked limitation of motion, with no evidence of ankylosis, and no evidence of any additional functional impairment due to flare-ups of pain, incoordination, fatigability, or weakness demonstrated to any significant degree.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision denying service connection for residuals of a left ear infection and bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has not been received with respect to the claims of service connection for residuals of a left ear infection and bilateral hearing loss and the claims may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The rating decisions dated October 1978, January 1989, December 1988, January and November 1999, November 2001, April 2004, and June 2005, which denied service connection for acquired psychiatric disorders, are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2010).

4.  New and material evidence to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, has been received, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  GERD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2010).  

6.  The schedular criteria for a disability rating higher than 10 percent for service-connected right ankle DJD, prior to and from March 2009, are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Code 5003-5271 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

To reopen a claim which has been previously denied and has become final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  

If new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Ear Infections and Hearing Loss

In a rating decision dated July 2005, the RO denied entitlement to service connection for residuals of a left ear infection and bilateral hearing loss.  

At that time, the RO considered the Veteran's service treatment records which showed the Veteran was diagnosed with otitis media affecting the left ear in March 1969, but that he was normal at separation from service, with no mention any of residual problems related to the in-service ear infection.  The RO also considered post-service treatment records which showed treatment for ear problems, including a perforated left tympanic membrane with persistent otomycosis, as well as statements from the Veteran that he had on-going problems with his ears since service.  The RO denied the Veteran's ear infection claim on the basis that, while he had an ear infection in service, a June 2005 VA examiner determined that the Veteran's current residual ear problems were not related to his military service, to include the otitis media manifested therein.  

With respect to the hearing loss claim, the RO considered the Veteran's service and post-service treatment records, including a June 2005 VA audio examination which contained a diagnosis of bilateral sensorineural hearing loss.  However, the RO denied the Veteran's claim on the basis that there was no evidence of hearing loss in service or within the Veteran's first post-service year and that the June 2005 VA examiner opined that the Veteran's hearing loss was not related to the ear infection he manifested during service or any in-service acoustic trauma.  

The Veteran submitted a timely notice of disagreement as to the July 2005 rating decision, after which the RO issued a statement of the case (SOC).  However, the Veteran did not perfect his appeal by submitting a timely substantive appeal.  Therefore, the July 2005 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  

Since the July 2005 rating decision, the new evidence submitted in support of the ear infection and hearing loss claims consist primarily of VA treatment records, which show continued treatment for periodic ear drainage, itching, and recurrent bacterial and fungal infections, including bilateral otitis externa.  See VA treatment records dated from 2006 to 2009.  The treatment records show the Veteran wears hearing aids for high frequency hearing sensorineural hearing loss, left ear worse than the right.  See VA treatment records dated April 2007 and May 2008.  

While this evidence is new, in that it was not of record at the time of the last final decision, it is not considered material evidence because it does not raise a reasonable possibility of substantiating the previously denied claims.  

Indeed, at the time of the last final decision, there was no evidence showing that the Veteran's current ear problems or hearing loss were related to his military service, to include the in-service diagnosis of left ear otitis media.  While the new evidence shows the Veteran currently has hearing loss, the evidence does not contain any indication that his hearing loss was incurred during service, one year thereafter, or is otherwise related to service, to include as due to noise exposure incurred therein.  

With respect to the ear infections, the treatment records note that the Veteran has a long-standing history of left sided otalgia (earaches) since a fall on a ship in the 1970s and intermittent otorrhea (ear drainage).  The treatment records also note the Veteran has had problems with otitis externa dating back to the 1970s.  

In evaluating this claim, the Board finds probative that the Veteran has never asserted that he believes his recurrent ear problems are related to an in-service fall.  However, the outpatient treatment records note ongoing ear problems since a fall onboard ship.  The only in-service fall reflected in the record occurred in September 1969, which resulted in a right ankle sprain, for which service connection has been established.  However, the only time the Veteran received treatment for left ear otitis media was in March 1969, four months prior to the only documented in-service fall.  The service treatment records do not reflect that the Veteran suffered a subsequent fall which resulted in complaints of continued left ear infections or bilateral ear problems.  

There is no other new evidence that relates the Veteran's current ear problems to his service or the in-service diagnosis of otitis media.  

Therefore, while the Board does not doubt the Veteran sincerely believes service connection is warranted for residuals of left ear infections and bilateral hearing loss, there is no new lay or medical evidence of record that shows his current ear problems or hearing loss are related to his military service.  The Veteran is essentially repeating his prior claims.  Therefore, the Board finds that the evidence received in conjunction with the claims to reopen are not new and material, and do not serve to reopen the claim for service connection for residuals of left ear infections or bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, the Board concludes that no further adjudication of these claims is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

Acquired Psychiatric Disorder

In an October 1978 rating decision, the RO denied entitlement to service connection for a nervous disorder on the basis that there was no evidence of the claimed disability during or immediately following service.  The Veteran was notified of the RO's determination in November 1978 but he did not appeal that determination and, thus, the October 1978 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  

In July 1988, the Veteran filed a claim seeking service connection for PTSD and depression.  The RO considered evidence that showed the Veteran had been diagnosed with possible Vietnam stress syndrome and PTSD in remission based upon reported stressors of service aboard an ammunition ship, which involved frequent accidents and injuries.  However, in a December 1988 rating decision, the RO denied entitlement to PTSD on the basis that there was no confirmed diagnosis of PTSD and insufficient evidence of a verified stressor.  

While the December 1988 rating decision did not expressly address the depression claim it its decision, the Board notes that the claim is deemed to have been denied under the "implicit denial" rule, as it seems clear that the RO's action with respect to the PTSD claims was also intended to dispose of the depression claim, given the relatedness of these claims.  See Adams v. Shinseki, 568 F.3d 956 (Fed. Cir. 2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran was advised of the RO's determination with respect to his claims but he did not appeal the determination and, thus, the December 1988 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  The RO confirmed its denial of those claims in a January 1989 rating decision (issued in February 1989), which also became final.  See Id.  

In June 1999, the Veteran filed a claim of service connection for depression, as secondary to his service-connected left hand disability.  The RO considered evidence that showed the Veteran was diagnosed with bipolar disorder and major depression; however, the RO denied the Veteran's claim on the basis that there was no evidence of a medical relationship between the Veteran's variously diagnosed psychiatric disability and his left hand condition.  See November 1999 rating decision.  The Veteran was notified of the RO's determination in December 1999 but did not appeal the decision.  Therefore, the November 1999 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  The RO confirmed its decision in a November 2001 rating decision (issued in December 2001), which also became final.  

The Veteran has sought to reopen his PTSD claim on several occasions by submitting additional information regarding in-service events he believes has resulted in PTSD.  See informal claims submitted in July 1998, September 2003, and January 2005.  In support of his claim, the Veteran reported in-service stressors that occurred while serving aboard the USS Vesuvius, including suffering a burn to his left hand and witnessing a fellow crewmember fall to his death while climbing a ladder.  The Veteran was unable to provide the name of the person who died but he also reported that several people were hurt with explosives on the ship and that he was made fun of because of learning difficulties.  

The evidence shows the Veteran was diagnosed with probable PTSD and provisional PTSD; however, these diagnoses were based upon the Veteran's report of suffering from flashbacks of "Vietnam combat" while aboard the ship.  He was also diagnosed with PTSD related to childhood and service.  

However, in rating decisions dated January 1999, April 2004, and June 2005, the RO determined that this evidence was insufficient to reopen the Veteran's PTSD claim because the evidence, while new, was not considered material.  The RO noted that the evidence did not show a valid diagnosis of PTSD related to a confirmed in-service stressor, further noting that there was no evidence showing the Veteran was engaged in combat with the enemy and that none of his reported stressors could be verified, given that he did not provide specific details about them.  The Veteran did not appeal the RO's determination in the January 1999, April 2004, or June 2005 rating decisions and, thus, they became final.  See 38 U.S.C.A. § 7105 (West 2002).  

Since the last final rating decisions that addressed the Veteran's variously diagnosed psychiatric disability, the new evidence that has been submitted includes VA treatment records which contain various diagnoses of depression, anxiety, bipolar disorder, mood disorder, and a panic disorder with agoraphobia.  See VA treatment records dated from 2005 to 2009.  Likewise, the evidentiary record now contains a July 2009 VA examination report which noted that the Veteran does not have PTSD as a result of the in-service fall that resulted in his service-connected right ankle disability.  Instead, the July 2009 VA examiner diagnosed the Veteran with anxiety disorder, which he opined was at least as likely as not related to a "variety of military and post-military stressors."  

The VA examiner did not specify which stressors caused the Veteran's anxiety disorder but the examination report notes the Veteran's report of seeing death, witnessing a person falling to his death, his ship being shot at, and the in-service ankle injury.  

Following the July 2009 VA examination, the Veteran submitted emails from various individuals who purport to have served on the USS Vesuvius with the Veteran and report that they remember an individual falling onboard and never being heard from again.  The emails provide the name of the individual believed to have fallen to his death onboard, S.A. M.  See lay evidence submitted in May 2010; see also October 2010 Travel Board transcript.  

At the time of the last final rating decisions, there was no evidence relating a currently diagnosed psychiatric disorder to an in-service event that was shown by competent and credible evidence; nor had the Veteran provided sufficient details regarding an in-service stressor to which a diagnosis of PTSD had been related.  Since the last final rating decisions, the Veteran has submitted the name of the person believed to have fallen to his death aboard the USS Vesuvius, which is considered material evidence sufficient to reopen the PTSD claim on appeal.  This evidence is also considered sufficient to reopen the claim of service connection for an acquired psychiatric disorder other than PTSD, as the July 2009 VA examination report, which is also considered new and material evidence, contains a diagnosis of anxiety disorder at least partially related to the Veteran witnessing the death of his shipmate.  

While the death of a crewmember of the USS Vesuvius has not yet been confirmed, in determining whether new and material evidence has been submitted to reopen a claim for service connection, the Board presumes the credibility of all evidence.  Therefore, the Board finds that the evidence submitted in support of the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, is new, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, may be reopened.  See 38 U.S.C.A. § 5108.  

The merits of the reopened claim will be discussed in the Remand section of this decision, as a remand is necessary for additional evidentiary development to be completed.

Service Connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and (3) medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran is seeking entitlement to service connection for gastrointestinal esophageal reflux disease (GERD).  

The service treatment records (STRs) do not contain any complaints, treatment, or findings related to GERD or any other gastrointestinal disability, including at the Veteran's separation examination in December 1970, where his gastrointestinal system was normal.  Therefore, no chronic gastrointestinal disability was noted in service.  

The post-service evidence does not contain any complaints, treatment, or diagnosis of a gastrointestinal disability for many years after the Veteran was separated from service.  In fact, the first time the Veteran is shown to complain of or seek treatment for gastrointestinal symptoms was in August 1980, almost ten years after service separation.  At that time, the Veteran complained of mid-epigastric pain and diarrhea that had persisted for six weeks.  The Veteran was diagnosed with a ventral hernia but a stomach X-ray revealed a normal upper gastrointestinal tract.  See August 1980 private treatment record.  

Subsequent post-service treatment records show the Veteran continued to complain of pain, burning, and hernias, and he was diagnosed with reflux in October 1998.  Upper gastrointestinal imaging conducted in March 2003 revealed a sliding hiatal hernia with GERD.  See post-service treatment records dated from 1980 to 2009.  

In evaluating this claim, the Board notes that neither the lay or medical evidence of record reflects continuity of symptomatology since service.  Indeed, the Veteran has not provided any lay evidence that asserts he has suffered from gastrointestinal problems since service and more than 10 years passed between the Veteran's military service and the first time he is shown to complain of or seek treatment for gastrointestinal problems.  This gap of many years in the record militates against a finding that the Veteran suffered a chronic gastrointestinal disability in service and also rebuts any assertion of continuity of symptomatology since separation from service.  See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

In evaluating this claim, the Board also finds probative that there is no competent and credible lay or medical evidence that establishes a nexus between the Veteran's service and the gastrointestinal disability, including GERD, diagnosed more than 10 years after service.  As noted, the Veteran has not provided any details regarding why he believes his current diagnosis of GERD is related to his military service and there is no medical evidence or opinion of record that relates his current disability to service.  In addition, no medical professional has evaluated the Veteran's GERD disability and provided any indication that the disability was incurred in or is otherwise related to his military service.  

In this regard, the Board notes the Veteran has not been afforded a VA examination in conjunction with this claim; however, the Board finds a VA examination is not necessary because there is no competent evidence of an in-service event, injury, or disease to which the current diagnosis of GERD may be related or any evidence that indicates the Veteran's GERD may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, the Board finds the preponderance of the evidence does not support the grant of service connection for GERD, and in fact provides evidence against such a finding, as there is no evidence of a gastrointestinal disability during service or for many years thereafter and no lay or medical evidence establishing a nexus between the current diagnosis of GERD and the Veteran's military service.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Ratings

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be assigned where the symptomatology warrants different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Entitlement to service connection for left ankle degenerative joint disease (DJD) was established in June 2005, and the RO assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, effective from January 2005.  

In June 2006, the Veteran filed a claim requesting an increased rating for his service-connected left ankle disability, which was denied in a November 2006 rating decision.  The Veteran perfected an appeal as the RO's denial of his increased rating claim.  

In a July 2008 rating decision, the RO determined that clear and unmistakable error had been committed in the June 2005 rating decision when service connection was granted for a left ankle disability.  Instead, the RO determined that service connection should have been granted for right ankle DJD, as the STRs showed the Veteran sprained his right ankle during service, not his left ankle.  As a result, the RO noted that a 10 percent rating was warranted for the Veteran's service-connected right ankle DJD under DC 5003-5271, effective from January 2005.  In an August 2008 rating decision, the RO continued the 10 percent rating for service-connected right ankle DJD.  

However, in April 2009, the RO increased the Veteran's disability rating to 20 percent, effective March 17, 2009.  

Because the Veteran perfected an appeal with regard to the denial of his increased rating claim for service-connected left ankle disability, which was later revised to reflect a service-connected right ankle disability, the appeal for an increased rating for service-connected right ankle DJD has been certified to the Board for adjudication.  Therefore, the Board will proceed to evaluate his right ankle disability to determine if a higher rating is warranted prior to and from March 2009.  

As noted, the Veteran's service-connected right ankle disability is evaluated under DC 5003-5271, to reflect that his disability is manifested by DJD and limited motion.  Under DC 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note 1 accompanying DC 5003 states that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.  Note 2 states that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024.  38 C.F.R. § 4.71a, DC 5003.

Limitation of motion involving the ankle is evaluated under DC 5271, which provides that a 10 percent evaluation is warranted for moderate limitation of motion, while a 20 percent evaluation is warranted to marked limitation of motion.  The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

Prior to March 2009

Prior to March 2009, the preponderance of the evidence reflects that the Veteran's right ankle disability was manifested by subjective complaints of pain, for which the Veteran wore shoe inserts.  See VA treatment records.  At the April 2005 VA examination, the Veteran reported having continued pain in his right ankle and occasional swelling.  He denied any locking, popping, or clicking in the right ankle, but reported that it gives way occasionally.  The Veteran was noted to use orthotics in both of his shoes and an ankle brace, which he reported did not provide much relief.  Objective examination revealed tenderness over the inferior aspect of the lateral malleolus.  The Veteran was able to demonstrate dorsiflexion from zero to 20 degrees and plantar flexion from zero to 50 degrees.  The examiner did not note any complaints of pain with dorsiflexion or plantar flexion but stated there was significant pain with passive inversion below the lateral malleolus.  He also noted there was no change in range of motion with repetition due to pain or fatigue.  There was no varus or valgus angulation of the os calcis, but there was slight laxity with passive inversion of the ankle.  

The Veteran was afforded a VA examination in August 2006 to evaluate his left ankle but examination revealed no swelling or joint effusion in either ankle.  The Veteran was able to demonstrate dorsiflexion to 10 degrees and plantar flexion to 30 degrees bilaterally and his sensation was intact.  

At the July 2008 VA examination, the Veteran reported having pain over the medial ankle with swelling.  He reported having flare-ups of pan, which occurred every three days and lasted for 15 to 20 minutes.  He also reported having stiffness that occurs with walking or climbing stairs, but he denied experiencing locking.  He was noted to be wearing a shoe insert, as well as an Arizona brace and special shoe that he always wears.  Objective examination revealed no swelling or deformity but there was tenderness over the medial ankle.  The Veteran demonstrated plantar flexion to 45 degrees, without any complaints of pain, and dorsiflexion to 20 degrees, with pain beginning at 15 degrees.  He was also able to demonstrate inversion and eversion to 20 degrees, with only reports of pain while demonstrating inversion.  The examiner noted there was no additional functional impairment with repetitive movement due to pain, weakness, fatigability, or incoordination.  Drawer sign was negative.  The examiner stated he was unable to estimate functional loss during flare-ups without resorting to speculation because the Veteran was not having a flare-up on that day.  

Based on the foregoing, the Board finds that, prior to March 2009, the preponderance of the evidence is against the grant of a disability rating higher than 10 percent for the Veteran's service-connected right ankle disability.  The preponderance of the objective medical evidence shows the Veteran was able to demonstrate normal range of motion in dorsiflexion and plantar flexion, with only one instance of limited motion at the August 2006 examination, where his limitation of motion was no more than mild.  Indeed, at the August 2006 VA examination, the Veteran was able to demonstrate dorsiflexion to 10 out of 20 degrees and plantar flexion to 30 out of 45 degrees, with no evidence that his motion elicited complaints of pain.  The Board finds that this evidence reflects no more than mild limited motion, with no evidence of symptoms that more nearly approximate marked limited motion.  Therefore, a disability rating higher than 10 percent is not warranted under DC 5271 prior to March 2009.  

In addition, the Board finds there is no other basis on which a rating higher than 20 percent may be granted under any other potentially applicable diagnostic code.  In this context, the evidence does not show that the Veteran manifested ankylosis in plantar flexion to less than 30 degrees, ankylosis in the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or that he required an astragalectomy.  Nor is there any evidence that the Veteran's service-connected right ankle disability involved two or more joints.  Therefore, the Board finds that DCs 5003, 5270, 5272, 5273, and 5274 do not assist him in obtaining a disability rating higher than 10 percent prior to March 2009.  

The Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

In this context, while the Veteran has reported having flare-ups of pain in his right ankle, the July 2008 VA examiner stated that he was unable to estimate any additional functional loss during flare-ups because the Veteran was not experiencing a flare-up at that time.  Nevertheless, the Board finds probative that, despite the Veteran's report of pain while demonstrating dorsiflexion, he was able to demonstrate normal range of motion in dorsiflexion and there was no evidence of additional functional impairment due to pain, weakness, fatigability, or inccordination with repetitive movement.  There is no other evidence dated prior to March 2009 that shows the Veteran experienced any significant functional impairment in his right ankle due to pain, weakness, fatigability, or incoordination, with movement of his right ankle.  Therefore, Therefore, a rating higher than 10 percent based on pain pursuant to DeLuca and 38 C.F.R. §§ 4.40 and 4.45 is not warranted prior to March 2009.  

From March 2009

The RO granted a 20 percent rating under DC 5271, effective March 17, 2009, based upon a VA treatment record that showed the Veteran complained of increased pain and decreased range of motion on that date.  The RO noted the evidence showed the Veteran was issued braces for his ankles and was noted to walk with an antalgic gait, and that he was given an injection and medication to treat his right ankle pain.  

From March 2009, the Veteran's service-connected right ankle disability is assigned the highest possible disability rating under DC 5271.  Therefore, the Board will evaluate his right ankle disability under all other potentially applicable diagnostic codes to determine whether he can be rated higher than 20 percent.  See DCs 5270, 5272, 5273, and 5274.  

The evidentiary record does not contain a significant amount of lay or medical evidence regarding the severity of the Veteran's right ankle disability from March 2009.  See VA treatment records dated from March to November 2009.  In fact, the only pertinent evidence of record consists of the March 2009 VA treatment record, which notes that pain was elicited across the anterior right ankle joint, dorsum of the midfoot, and sinus tarsi area.  The examiner noted that range of motion was limited with the Veteran's splint but that there was no crepitus.  The final assessment was right ankle instability and pain.  

Based upon the foregoing, the Board finds that, from March 2009, the preponderance of the evidence is against the grant of a disability rating higher than 20 percent.  A rating higher than 20 percent is not warranted under DC 5270 because the Veteran has never demonstrated or been diagnosed with ankylosis of the ankle.  Indeed, while the Veteran reported decreased range of motion in March 2009, objective examination only revealed limited motion, with no indication that the Veteran's right ankle joint was immobile or consolidated.  The Board also notes that DCs 5272 to 5274 are not for application in this case because the highest ratings available under those codes are 20 percent, and therefore, would not provide the Veteran with a higher disability evaluation.  

The Board has also considered the Veteran's right ankle disability under DC 5003.  However, the Veteran is currently assigned the highest possible, 20 percent rating under the diagnostic criteria used to evaluate limited ankle motion and DC 5003 does not otherwise assist the veteran in obtaining a higher evaluation.  Therefore, DC 5003 does not assist him in obtaining a higher disability rating.  

The Board has also considered the veteran's service-connected left ankle disability in light of DeLuca, supra.  However, the evidence dated from March 2009 does not contain any indication that the Veteran experiences additional functional limitation to any significant degree to warrant an increased rating under 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the grant of a disability rating higher than 10 percent prior to March 2009, or a rating higher than 20 percent from March 2009.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

For an increased-compensation claim, the VCAA requirement is generic notice, that is, notice that informs the claimant of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in July 2006, September 2006, and May 2007 that fully addressed all required notice elements and were sent prior to the initial AOJ decisions in this matter.  The letters informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  

With respect to the new and material evidence claims, the letters provided in September 2006 and May 2007 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the Veteran's claims were previously denied.  Therefore, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denials.  

With respect to the increased rating claim on appeal, the July 2006 letter informed him that evidence was needed showing that his service-connected disability had increased in severity, how the increase affected his employment, and how disability ratings and effective dates are assigned.  See Vazquez-Flores, supra; Dingess, supra.  Thus, the Board concludes that the Veteran has been provided with proper notice as to all claims on appeal.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims on appeal.  The RO has obtained the Veteran's service treatment records and post-service VA and private treatment records dated from 1976 to 2009.  The Veteran was also afforded all necessary VA examinations in April 2005, August 2006, and July 2008.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of this appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having not been submitted, the claims for service connection for residuals of left ear infections and bilateral hearing loss are not reopened, and the appeals are accordingly denied.

Having submitted new and material evidence sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, the Veteran's claim for that benefit is granted to that extent only.

Entitlement to service connection for GERD is denied.  

Entitlement to an increased rating prior to and from March 2009 for service-connected right ankle DJD is denied.  


REMAND

Acquired Psychiatric Disorder

With respect to the reopened claim regarding the Veteran's acquired psychiatric disorder, the Board finds that additional evidentiary development is needed to confirm the Veteran's report of the death of a shipmate while serving aboard the USS Vesuvius.  

The Veteran has provided the name of an individual believed to have fallen to his death aboard the ship and the Board notes that, if this reported in-service event is confirmed, there may be sufficient evidence grant the Veteran's claim for an acquired psychiatric disability, including PTSD.  

Therefore, on remand, additional development should be conducted to determine if the person's whose name has been provided was, indeed, on the USS Vesuvius at the same time as the Veteran and suffered a fall, which may have led to his death.  

In addition, the Board notes that an amended medical opinion is needed with respect to whether the Veteran has any current psychiatric disorder that is related to his in-service left hand burn and injury.  In this context, the evidence shows that the July 2009 VA examiner did not consider the Veteran's in-service left hand burn as an in-service event to which his current psychiatric disability may be related, which the Veteran recently noted.  See January 2010 statement from the Veteran.  

Therefore, the Board finds that additional evidentiary development must be conducted before a fully informed decision may be rendered in this claim.  

Hypertension

The service treatment records show that the Veteran's blood pressure was normal at entrance into service.  However, in September 1970, a physician noted the Veteran gained 100 pounds in three years.  The Veteran was diagnosed with hypertension and obesity and the examining physician noted the Veteran's hypertension may have been secondary to the increased weight.  Subsequent STRs reflect that the Veteran's blood pressure was normal, including at separation from service.  See STRs dated December 1970.  

However, post-service treatment records reflect that the Veteran's blood pressure continued to fluctuate, with one instance of high blood pressure demonstrated six years after service when the Veteran was again noted to be massively obese for 10 to 15 years.  See October 1976 private treatment record.  Subsequent post-service treatment records continue a diagnosis of hypertension and high blood pressure, with occasional notations that the Veteran's hypertension is "probably" related to his alcohol use.  See VA treatment records dated October 1998, January 1999, and July 2003.  

There is, however, no lay or medical evidence of record that addresses whether the Veteran's current hypertension is likely related to his military service, to include the diagnosis of hypertension rendered therein.  

Under the VCAA, VA is obligated to provide an examination where the record contains competent evidence an in-service event, injury, or disease, evidence that the claimant has a current disability, the record indicates that a disability or signs or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the evidence shows that the Veteran was diagnosed with hypertension during service and has continued to suffer from hypertension since service, which is sufficient evidence to indicate that the Veteran's current hypertension may be associated with his military service.  As noted, there is no medical or lay evidence of record that addresses the likelihood that the Veteran's current hypertension is related to his military service, and the Board notes the Veteran has not been afforded a VA examination in conjunction with this claim.  Therefore, the Board concludes the Veteran should be afforded a VA examination in order to determine the likelihood that his hypertension is etiologically related to service, to include the diagnosis of hypertension rendered therein.  See 38 C.F.R. § 3.159(c)(4) (2010); Duenas v. Principi, 18 Vet. App. 512 (2004) (holding that a medical examination should be afforded unless there is "no reasonable possibility" that an examination would aid in substantiating the veteran's claim).  Accordingly, the Board finds that a remand for a medical examination and opinion is necessary in order to render a fully informed decision.

Accordingly, the case is REMANDED for the following action:

1. Conduct any development deemed necessary to determine if an S.A. M. served aboard the USS Vesuvius at the same time as the Veteran and suffered a fall onboard which resulted in serious injury and/or death.  See lay evidence dated May 2010.  All development should be properly noted in the claims file.  

2. A psychiatric examination should be requested to review the record and provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that the Veteran currently has PTSD that is related to the stressor cited above (only if the stressor is confirmed).  Further, the medical professional is asked to review the record and provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that any currently manifested psychiatric disability, to include all disabilities reflected in the record during the pendency of this claim and appeal, is related to the left hand burn and injury incurred during service.

A rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

3. Schedule the Veteran for a VA examination to determine the likely etiology of his current hypertension.  All indicated tests and studies should be conducted, and all findings described in detail.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review is accomplished.

a. The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that the Veteran's current hypertension is causally related to his military service, to include the diagnosis of hypertension rendered therein.  


b. A rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

4. Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


